Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Notice of Allowability
1.	Claims 1-20 filed 3/27/20 are present and under consideration.
2.	Claims 1-20 are allowed.
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was not required as correcting formatting of the claim, however an attempt was made via telephone with Applicants’ representatives Carrie Schwartz/Jay A. Krebs on 4/26/2021 to inform them of the correction. 
Amend claim 1 as follows:
Rewrite claim 1 (part b) as follows:
b) mannanase has mannanase activity and a polypeptide having at least about 60% identity to SEQ ID NO: 4, the mannanase has mannanase activity and a polypeptide having at least 80% identity to SEQ ID NO: 4, wherein SEQ ID NO: 4 corresponds to the full-length amino acid sequence of the Man4 mannanase endogenous to Paenibacillus sp;
4.	The following is an examiner's statement of reasons for allowance: 
	Following a diligent search in various patent, non-patent and sequence data bases it is determined that combination of detersive surfactant and a cocktail of enzymes comprising a xanthan endoglucanase, a xanthan lyase, and a mannanase bearing varying sequence homologies to specific sequences, and numerous variants in detergent composition is described and is not obvious over prior art of record.


	(b)	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940